Exhibit 10.1

 

LIMITED GUARANTY

 

This LIMITED GUARANTY is dated as of March 14, 2013 (this “Limited Guaranty”)
and is given by Dynegy Inc., a Delaware corporation (the “Guarantor”), in favor
of Ameren Corporation, a Missouri corporation (the “Guaranteed Party”).  Each
capitalized term used and not defined herein shall have the meaning ascribed to
it in the Transaction Agreement, except as otherwise provided herein.

 

1.                                      LIMITED GUARANTY.

 

(a)                                 To induce the Guaranteed Party to enter into
the Transaction Agreement, dated as of March 14, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Transaction Agreement”) entered into concurrently herewith between the
Guaranteed Party and Illinois Power Holdings, LLC, a Delaware limited liability
company (“IPH”), pursuant to which IPH will acquire all of the outstanding
equity interest of the Transferred Company from the Guaranteed Party or an
Affiliate thereof (the “Transaction”), the Guarantor, intending to be legally
bound, hereby absolutely, irrevocably and unconditionally guarantees to the
Guaranteed Party, on the terms and subject to the conditions set forth herein,
the due and punctual observance, performance and discharge of the payment
obligations and liabilities, as and when due, subject to the terms and
limitations set forth in the Transaction Agreement, of IPH with respect to
(i) IPH’s obligation to pay the Termination Fee under Section 9.3(a) of the
Transaction Agreement (the “Pre-Closing Obligations”), (ii) the indemnification
and reimbursement obligations of IPH pursuant to Section 5.14 of the Transaction
Agreement (the “Financing Cooperation Obligations”) and (iii) the
indemnification obligations of IPH (A) pursuant to Section 5.9(b) of the
Transaction Agreement, (B) relating to the Specified Tax-Related Claims, and
(C) under Section 10.2 of the Transaction Agreement, but, subject to the
following proviso, under no circumstances in the case of clauses (A), (B) and
(C) after the period (the “Guaranty Period”) ending on the two year anniversary
of the Closing Date (the “Indemnification Obligations” and, together with the
Pre-Closing Obligations and the Financing Cooperation Obligations, the
“Obligations”); provided that, subject to the Cap, if a written notice of a
claim related to any of the Indemnification Obligations has been given in
accordance with Section 10.4(a) of the Transaction Agreement prior to the
expiration of the Guaranty Period, the Guaranty Period shall, solely with
respect to the Indemnification Obligations stated in such notice, continue until
such claim is finally resolved.

 

(b)                                 In no event shall the Guarantor’s aggregate
liability under this Limited Guaranty exceed twenty-five million dollars
($25,000,000) (the “Cap”). The parties agree that this Limited Guaranty may not
be enforced against the Guarantor without giving effect to the Cap. The
Guaranteed Party hereby agrees that in no event shall the Guarantor be required
to pay to the Guaranteed Party under, in respect of, or in connection with this
Limited Guaranty or the Transaction Agreement any amounts other than as
expressly set forth herein.  This Limited Guaranty may be enforced for money
damages only and under no circumstances shall the Guarantor be liable for
special, incidental, consequential, exemplary or punitive damages.  All payments
hereunder shall be made in lawful money of the United States, in immediately
available funds.

 

1

--------------------------------------------------------------------------------


 

2.                                      NATURE OF GUARANTEE.  The Guaranteed
Party shall not be obligated to file any claim relating to the Obligations in
the event that IPH becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Guaranteed Party to so file shall not affect
the Guarantor’s obligations hereunder.  In the event that any payment to the
Guaranteed Party in respect of the Obligations is rescinded or must otherwise be
returned, for any reason whatsoever (other than as set forth in
Section 9(c)(ii)), the Guarantor shall remain liable hereunder with respect to
the Obligations (subject to the Cap) as if such payment had not been made.  This
Limited Guaranty is an unconditional guarantee of payment and not of collection.

 

3.                                      CHANGES IN OBLIGATIONS, CERTAIN
WAIVERS.  The Guarantor agrees that the Guaranteed Party may at any time and
from time to time, without notice to or further consent of the Guarantor, extend
the time of payment of or renew any of the Obligations, and may also make any
agreement with IPH for the extension, renewal, payment, compromise, discharge or
release thereof, in whole or in part, without in any way impairing or affecting
the Guarantor’s obligations under this Limited Guaranty or affecting the
validity or enforceability of this Limited Guaranty.  Except as otherwise set
forth herein, the Guarantor agrees that its obligations hereunder shall not be
released or discharged, in whole or in part, or otherwise affected by (a) the
failure or delay on the part of the Guaranteed Party to assert any claim or
demand or to enforce any right or remedy against IPH; (b) any change in the
time, place or manner of payment of any of the Obligations or any rescission,
waiver, compromise, consolidation or other amendment to or modification of any
of the terms or provisions of the Transaction Agreement made in accordance with
the terms thereof or any other agreement evidencing, securing or otherwise
executed in connection with any of the Obligations; (c) the addition,
substitution, discharge or release of any Person now or hereafter liable with
respect to any of the Obligations or otherwise interested in the transactions
contemplated by the Transaction Agreement; (d) any change in the corporate
existence, structure or ownership of IPH or any other Person now or hereafter
liable with respect to any of the Obligations or otherwise interested in the
transactions contemplated by the Transaction Agreement; (e) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting IPH or any
other Person now or hereafter liable with respect to any of the Obligations or
otherwise interested in the transactions contemplated by the Transaction
Agreement; (f) the existence of any claim, set-off or other right that the
Guarantor may have at any time against IPH or the Guaranteed Party or any of
their Affiliates, except in connection with the Obligations; (g) the adequacy of
any other means the Guaranteed Party may have of obtaining payment related to
any of the Obligations; (h) the value, genuineness, validity, regularity,
illegality or enforceability of the Transaction Agreement; and (i) any discharge
of the Guarantor as a matter of applicable Law (other than as a result of
payment of the Obligations in accordance with their terms).

 

To the fullest extent permitted by applicable Law, the Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any
applicable Law which would otherwise require any election of remedies by the
Guaranteed Party. The Guarantor waives promptness, diligence, notice of the
acceptance of this Limited Guaranty and of the Obligations, presentment, demand
for payment, notice of non-performance, default, dishonor and protest, notice of
any Obligations incurred and all other notices of any kind (other than notices
expressly required to be provided to IPH pursuant to the Transaction Agreement),
all defenses that may be available by virtue of any valuation, stay, moratorium,
applicable Law or other similar applicable Law now or hereafter in effect, any
right to require the marshalling of assets of IPH or any other Person now

 

2

--------------------------------------------------------------------------------


 

or hereafter liable with respect to any of the Obligations or otherwise
interested in the transactions contemplated by the Transaction Agreement, and
all suretyship defenses generally (other than fraud or willful misconduct by the
Guaranteed Party or any of its Affiliates or defenses to the payment of the
Obligations that are available to IPH under the Transaction Agreement or to the
Guarantor in respect of a breach by the Guaranteed Party of this Limited
Guaranty).  The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the transactions contemplated by the Transaction
Agreement and that this Limited Guaranty and the waivers set forth in this
Limited Guaranty, are knowingly made in contemplation of such benefits.  The
Guaranteed Party hereby covenants and agrees that it shall not institute,
directly or indirectly, and shall cause its controlled Affiliates not to
institute, any proceeding or bring any other claim arising under, or in
connection with, the Transaction Agreement or the transactions contemplated
thereby, against the Guarantor or any Non-Recourse Party (as defined in
Section 10 herein) (other than IPH), except for claims against the Guarantor
under this Limited Guaranty (subject to the limitations described herein).  The
Guarantor hereby covenants and agrees that it shall not assert, directly or
indirectly, and shall cause its Affiliates not to assert, any proceeding that
this Limited Guaranty is illegal, invalid or unenforceable in accordance with
its terms.

 

The Guarantor hereby unconditionally waives any rights that it may now have or
hereafter acquire against IPH or such other Person that arise from the
existence, payment, performance, or enforcement of the Guarantor’s obligations
under or in respect of this Limited Guaranty or any other agreement in
connection therewith, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Guaranteed Party against IPH or such
other Person, whether or not such claim, remedy or right arises in equity, under
contract or applicable Law, including, without limitation, the right to take or
receive from IPH or such other Person, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Obligations and all
other amounts payable under this Limited Guaranty shall have been previously
paid in full in immediately available funds.  If any amount shall be paid to the
Guarantor in violation of the immediately preceding sentence at any time prior
to the payment in full in immediately available funds of the Obligations and all
other amounts payable under this Limited Guaranty, such amount shall be received
and held in trust for the benefit of the Guaranteed Party, shall be segregated
from other property and funds of the Guarantor and shall forthwith be paid or
delivered to the Guaranteed Party in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Obligations and other amounts payable under this Limited Guaranty, in accordance
with the terms of the Transaction Agreement and herewith, whether matured or
unmatured, or to be held as collateral for any Obligations or other amounts
payable under this Limited Guaranty thereafter arising.

 

4.                                      EXPENSES.  The Guarantor agrees to pay
on demand all reasonable out-of-pocket expenses (including reasonable fees of
counsel) incurred by the Guaranteed Party in connection with the enforcement of
its rights hereunder if (i) the Guarantor asserts in any litigation or other
proceeding that this Limited Guaranty is illegal, invalid or unenforceable in
accordance with its terms or fails to comply with its obligations under this
Limited Guaranty and

 

3

--------------------------------------------------------------------------------


 

(ii) the Guaranteed Party prevails in such litigation or proceeding and the
payment of any such amounts shall be in addition to, and shall not be considered
for purposes of calculating, the Cap.

 

5.                                      NO WAIVER; CUMULATIVE RIGHTS.  No
failure on the part of the Guaranteed Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Guaranteed Party of any
right, remedy or power hereunder preclude any other or future exercise of any
right, remedy or power hereunder.  Each and every right, remedy and power hereby
granted to the Guaranteed Party shall be cumulative and not exclusive of any
other right, remedy or power, and may be exercised by the Guaranteed Party at
any time or from time to time.  The Guaranteed Party shall not have any
obligation to proceed at any time or in any manner against, or exhaust any or
all of the Guaranteed Party’s rights against, IPH prior to proceeding against
the Guarantor hereunder.

 

6.                                      REPRESENTATIONS AND WARRANTIES.  The
Guarantor hereby represents and warrants that:

 

(a)                                 the execution, delivery and performance of
this Limited Guaranty have been duly and validly authorized by all necessary
action, and do not contravene any provision of the Guarantor’s certificate of
incorporation, by-laws or similar governing documents or any applicable Law,
regulation, rule, decree, order, judgment or contractual restriction binding on
the Guarantor or its assets;

 

(b)                                 all consents, approvals, authorizations,
permits of, filings with and notifications to, any Governmental Entity necessary
for the due execution, delivery and performance of this Limited Guaranty by the
Guarantor have been obtained or made and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
Governmental Entity or regulatory body is required in connection with the
execution, delivery or performance of this Limited Guaranty;

 

(c)                                  this Limited Guaranty constitutes a legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
applicable Laws affecting creditors’ rights generally, and (ii) general
equitable principles (whether considered in a proceeding in equity or at
applicable Law); and

 

(d)                                 the Guarantor has the financial capacity to
pay and perform its obligations under this Limited Guaranty, and all funds
necessary for the Guarantor to fulfill its obligations under this Limited
Guaranty shall be available to the Guarantor (or its permitted assignee pursuant
to Section 7 hereof) for so long as this Limited Guaranty shall remain in effect
in accordance with Section 9(b) hereof.

 

7.                                      NO ASSIGNMENT.  This Limited Guaranty
may not be assigned by any party (except by operation of applicable Law) without
the prior written consent of the other party (such consent not to be
unreasonably withheld, conditioned or delayed); provided that, notwithstanding
any other provision hereof, no assignment of the Guarantor’s rights, interests
or obligations

 

4

--------------------------------------------------------------------------------


 

hereunder shall relieve the Guarantor of any of its obligations hereunder
(except to the extent actually performed or satisfied by the assignee).  Any
attempted assignment in violation of this section shall be null and void.

 

8.                                      NOTICES.  All notices, requests, claims,
demands and other communications hereunder shall be given by the means specified
in the Transaction Agreement (and shall be deemed given as specified therein),
as follows:

 

if to the Guarantor:

 

Dynegy Inc.
      601 Travis, Suite 1400

Houston, Texas 77002

Attention: Catherine Callaway

Facsimile: 713-507-6588

 

with a copy to (which alone shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Ave. N.W.

Washington, D.C. 20005

Attention: Michael P. Rogan

Facsimile: 202-371-7550

 

If to the Guaranteed Party, as provided in the Transaction Agreement.

 

9.                                      CONTINUING GUARANTEE.

 

(a)                                 This Limited Guaranty may not be revoked or
terminated and shall remain in full force and effect and shall be binding on the
Guarantor, its successors and permitted assigns until all of the Obligations
payable under this Limited Guaranty have been indefeasibly paid in full in cash
or otherwise extinguished pursuant to the terms of the Transaction Agreement or
this Limited Guaranty.

 

(b)                                 Notwithstanding the foregoing, this Limited
Guaranty shall terminate and the Guarantor shall have no further obligations
under this Limited Guaranty as of the earliest to occur of the following events:

 

(i) in the event of a termination of the Transaction Agreement in accordance
with Section 9.1 of the Transaction Agreement (other than (x) a Regulatory
Termination or (y) a termination at or after the time of the occurrence of a IPH
Termination Fee Event);

 

(ii) in the event of (x) a Regulatory Termination or (y) a termination of the
Transaction Agreement by the Guaranteed Party, if, at or prior to such
termination, a IPH Termination Fee Event has occurred, upon full payment,
performance or other extinguishment of the Termination Fee in accordance with
Section 9.3 of the Transaction Agreement; or

 

5

--------------------------------------------------------------------------------


 

(iii) if the Closing shall occur (x) upon full payment, performance or other
extinguishment of the Indemnification Obligations pursuant to the terms of the
Transaction Agreement and subject to the Cap; or (y) the Guaranty Period.

 

(c)                                  Notwithstanding the foregoing, in the event
that the Guaranteed Party or any of its controlled Affiliates or their
respective successors and assigns asserts in any litigation or other proceeding
that the provisions of Section 1 hereof limiting the Guarantor’s liability to
the Cap, or that any other provisions of this Limited Guaranty are illegal,
invalid or unenforceable in whole or in part, or asserting any theory of
liability against the Guarantor or any Affiliates of the Guarantor (other than
IPH) with respect to the transactions contemplated by the Transaction Agreement
other than liability of the Guarantor under this Limited Guaranty (as limited by
the provisions of Section 1) or under the Confidentiality Agreement, then
(i) the obligations of the Guarantor under this Limited Guaranty shall terminate
ab initio and shall thereupon be null and void, (ii) if the Guarantor has
previously made any payments under this Limited Guaranty, it shall be entitled
to recover such payments from the Guaranteed Party, and (iii) neither the
Guarantor nor any Non-Recourse Parties (as defined below) shall have any
liability to the Guaranteed Party or any of its Affiliates with respect to the
Transaction Agreement, the transactions contemplated thereby or under this
Limited Guaranty.

 

10.                               NO RECOURSE.

 

(a)                                 Notwithstanding anything that may be
expressed or implied in this Limited Guaranty by its acceptance of the benefits
of this Limited Guaranty, the Guaranteed Party covenants, agrees and
acknowledges that no Person other than the Guarantor (or a permitted assignee of
the Guarantor) has any obligations hereunder and that, notwithstanding that the
Guarantor (and any assignee permitted in accordance with Section 7) may be a
limited liability company, the Guaranteed Party has no right of recovery under
this Limited Guaranty, or any claim based on such obligations against, and no
personal liability shall attach to, the former, current or future equity
holders, controlling persons, directors, officers, employees, agents, Affiliates
(other than any assignee permitted in accordance with Section 7) or member of
any of the Guarantor or IPH or any former, current or future stockholder,
controlling person, director, officer, employee, member, or Affiliate (other
than any assignee permitted in accordance with Section 7) or agent of any of the
foregoing (collectively, but not including IPH, each a “Non-Recourse Party”),
through IPH or otherwise, whether by or through attempted piercing of the
corporate veil, by or through a claim by or on behalf of IPH against any
Non-Recourse Party, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute, regulation or applicable Law, or
otherwise, and the Guaranteed Party further covenants, agrees and acknowledges
that the only rights of recovery that the Guaranteed Party has in respect of the
Transaction Agreement or the transactions contemplated thereby are its rights to
recover from IPH under, and to the extent expressly provided in, the Transaction
Agreement and its right to recover from the Guarantor (but not any Non-Recourse
Party) under, and to the extent expressly provided in, this Limited Guaranty and
subject to the Cap and the other limitations described herein; provided,
however, that, in the event that the Guarantor (i) consolidates with or merges
with any other Person and is not the continuing or surviving entity of such

 

6

--------------------------------------------------------------------------------


 

consolidation or merger or (ii) sells, transfers, conveys or otherwise disposes
of, including, without limitation, by the liquidation, dissolution or winding up
of the Guarantor, all or a substantial portion of its properties and other
assets to any Person such that the sum of the Guarantor’s remaining net assets
plus any other available funds is less than the Cap, then, and in each such
case, the Guaranteed Party may seek recourse, whether by the enforcement of any
judgment or assessment or by any legal or equitable proceeding or by virtue of
any statue, regulation or other applicable Law, against such continuing or
surviving entity or such Person, as the case may be, but only to the extent of
the liability of the Guarantor hereunder.

 

(b)                                 The Guaranteed Party acknowledges and agrees
that IPH has no assets other than certain contract rights and that no additional
funds are expected to be contributed to IPH unless and until the Closing
occurs.  Recourse against the Guarantor under and pursuant to the terms of this
Limited Guaranty shall be the sole and exclusive remedy of the Guaranteed Party
and all of its Affiliates against the Guarantor and the Non-Recourse Parties in
respect of any liabilities or obligations arising under, or in connection with,
the Transaction Agreement or the transactions contemplated thereby, including by
piercing of the corporate veil or by a claim by or on behalf of IPH.  The
Guaranteed Party hereby covenants and agrees that it shall not institute, and it
shall cause its controlled Affiliates not to institute, any proceeding or bring
any other claim arising under, or in connection with, the Transaction Agreement
or the transactions contemplated thereby, against the Guarantor or any
Non-Recourse Party except for claims against the Guarantor under this Limited
Guaranty or arising in respect of the Confidentiality Agreement.  Nothing set
forth in this Limited Guaranty shall confer or give or shall be construed to
confer or give to any Person other than the Guaranteed Party (including any
Person acting in a representative capacity) any rights or remedies against any
Person including the Guarantor, except as expressly set forth herein. 
Notwithstanding anything to the contrary, in connection with the pursuit by the
Guaranteed Party of a claim under this Limited Guaranty, the Guaranteed Party
may pursue a declaratory judgment claim against IPH, but solely to the extent
necessary to demonstrate that IPH has failed to perform its obligations under
the Transaction Agreement.

 

11.                               GOVERNING LAW; JURISDICTION.

 

(a)                                 This Limited Guaranty shall be governed by
and construed in accordance with the Laws of the State of Delaware applicable to
contracts executed and to be performed wholly within such State and without
reference to the choice-of-law principles that would result in the application
of the laws of a different jurisdiction.

 

(b)                                 Each party to this Limited Guaranty
irrevocably submits to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware, or to the extent such Court does not have subject matter
jurisdiction, the Superior Court of the State of Delaware or any federal court
in the State of Delaware, with respect to any Action arising out of or relating
to this Limited Guaranty, and hereby irrevocably agrees that all claims in
respect of such Action may be heard and determined in such Delaware state or
federal courts.  Each party to this Limited Guaranty hereby irrevocably waives,
to the fullest extent that it may effectively do so, the defense of an
inconvenient forum to the maintenance of such

 

7

--------------------------------------------------------------------------------


 

Action.  The parties further agree, to the extent permitted by Law, that final
and unappealable judgment against any of them in any Action contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment.

 

12.                               WAIVER OF JURY TRIAL.  EACH PARTY TO THIS
LIMITED GUARANTY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LIMITED GUARANTY, OR ANY OTHER AGREEMENTS EXECUTED IN CONNECTION
HEREWITH OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN.  NO PARTY TO THIS LIMITED GUARANTY SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON, OR ARISING OUT OF, THIS LIMITED GUARANTY OR ANY OTHER AGREEMENTS EXECUTED
IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN.  NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EACH PARTY TO THIS LIMITED
GUARANTY CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS LIMITED GUARANTY
OR INSTRUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH ABOVE IN SECTION 11.  NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED
TO ANY OTHER PARTY THAT THE PROVISIONS OF SECTION 11 AND THIS SECTION 12 WILL
NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

13.                               COUNTERPARTS.  This Limited Guaranty may be
executed in any number of separate counterparts (including by facsimile), each
such counterpart when executed shall be deemed to be an original instrument, and
all such counterparts shall together constitute one and the same agreement.

 

14.                               NO THIRD PARTY BENEFICIARIES.  Except as
provided in Section 10, the parties hereby agree that their respective
representations, warranties and covenants set forth herein are solely for the
benefit of the other party hereto and its successors and permitted assigns, in
accordance with and subject to the terms of this Limited Guaranty, and this
Limited Guaranty is not intended to, and does not, confer upon any Person other
than the parties hereto and their respective successors and permitted assigns
any rights or remedies hereunder, including, the right to rely upon the
representations and warranties set forth herein.

 

15.                               CONFIDENTIALITY.  This Limited Guaranty is
being provided to the Guaranteed Party solely in connection with the Transaction
Agreement.  This Limited Guaranty may not be used, circulated, quoted or
otherwise referred to in any document, except with the written consent of the
Guarantor and the Guaranteed Party; provided that no such written consent is
required for any disclosure of the existence or terms of this Limited Guaranty
(i) to the extent required by applicable Law, to the extent required by the
applicable rules of any national securities exchange or if required in
connection with any required filing or notice with any

 

8

--------------------------------------------------------------------------------


 

Governmental Entity relating to the Transaction or (ii) in order to facilitate
the resolution of any claims made against or incurred by the Guaranteed Party or
the Guarantor in connection with this Limited Guaranty or the Transaction
Agreement.

 

16.                               MISCELLANEOUS.

 

(a)                                 This Limited Guaranty contains the entire
agreement between the parties with respect to the subject matter of this Limited
Guaranty and supersedes any prior discussion, correspondence, negotiation,
agreement, understanding or arrangement and there are no agreements,
understandings, representations or warranties between the parties other than
those set forth or referred to in this Limited Guaranty.

 

(b)                                 This Limited Guaranty may not be modified or
amended except by an instrument or instruments in writing signed by the party
against whom enforcement of any such modification or amendment is sought. 
Either party to this Limited Guaranty may, only by an instrument in writing,
waive compliance by the other parties to this Limited Guaranty with any term or
provision of this Limited Guaranty with which such other parties to this Limited
Guaranty are obligated to perform or comply.  The waiver by any party to this
Limited Guaranty of a breach of any term or provision of this Limited Guaranty
shall not be construed as a waiver of any subsequent breach.  No delay or
omission on the part of the Guaranteed Party in exercising any right, power or
remedy under this Limited Guaranty will operate as a waiver thereof.

 

(c)                                  Any term or provision hereof that is
prohibited, invalid or unenforceable in any situation in any jurisdiction shall
be, as to such jurisdiction, ineffective solely to the extent of such
prohibition, invalidity or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any situation
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction; provided, however, that this Limited Guaranty may not
be enforced without giving effect to the limitation of the amount payable
hereunder to the Cap provided in Section 1 hereof and the provisions of Sections
9 and 10 and this Section 16(c).

 

(d)                                 The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Limited Guaranty.

 

(e)                                  All parties acknowledge that each party and
its counsel have reviewed this Limited Guaranty and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Limited
Guaranty.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Limited Guaranty to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

 

 

GUARANTOR:

 

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

 

Name: Robert C. Flexon

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Limited Guaranty]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guaranty to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

 

 

GUARANTEED PARTY:

 

 

 

AMEREN CORPORATION

 

 

 

 

By:

/s/Gregory L. Nelson

 

 

Name: Gregory J. Nelson

 

 

Title: Senior Vice President, General Counsel and Secretary

 

[Signature Page to Limited Guaranty]

 

--------------------------------------------------------------------------------